Citation Nr: 1021677	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-18 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claims.

The Board notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of VA 
announced a decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C. 1116, VA will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the 
Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of VA directed the Board to stay action 
on all claims for service connection that cannot be granted 
under current law but that potentially may be granted based 
on the planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As this appeal 
contains a claim that may be affected by these new 
presumptions, namely a claim for coronary artery disease, 
which the Veteran's representative in May 2010 asserted could 
be characterized as ischemic heart disease, the Board must 
stay action on the matter in accordance with the Secretary's 
stay.  Once the planned final regulations are published, the 
adjudication of any case or claim that has been stayed will 
be resumed.
As the Veteran's remaining claims are not subject to the stay 
in question, the Board will proceed with adjudication of the 
issues.


FINDINGS OF FACT

1.  The Veteran does not have current bilateral hearing loss 
disability as defined by VA regulations.

2.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus is manifested as a result of his period of active 
service.

3.  Resolving all reasonable doubt in favor of the Veteran, 
hypertension is proximately due to or the result of his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2009).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in December 2004, March 2005, August 2005, 
and June 2006, the Veteran was notified of the evidence not 
of record that was necessary to substantiate his claims.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
The foregoing correspondence also included the requisite 
notice with respect to the Dingess requirements.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran has been medically 
evaluated.  The Board recognizes that in a Written Brief 
Presentation dated in May 2010, the Veteran representative 
asserted that the July 2006 VA audio examination was 
inadequate.  However, the Board has reviewed the examination 
report and it appears to have been adequate.  The Board is 
entitled to assume that the VA examiner performed a physical 
inspection of the Veteran's affected body parts, as is 
customary, and as reflected by the detailed clinical findings 
noted in the examiner's report.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)); 
see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 
2001) ("[t]he [presumption of regularity] doctrine this 
allows courts to presume that what appears regular is 
regular, the burden shifting to the attacker to show the 
contrary").  Unless rebutted by clear evidence to the 
contrary, VA is entitled to the benefit of this presumption.  
Id.  The Veteran in this case has not pointed to any evidence 
in the record that would cast doubt on whether the VA 
examiner failed to conduct an appropriate physical inspection 
of his body, nor is the Board aware of any such evidence.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for cardiovascular-renal disease, to 
include hypertension, and certain organic diseases of the 
nervous system may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.


Bilateral hearing loss and tinnitus

The determination of whether a Veteran has a current hearing 
loss disability is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385. 

The Court has held that when audiometric test results at a 
Veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court 
also explained that the threshold for normal hearing is from 
zero to 20 decibels and that higher threshold levels indicate 
some degree of hearing loss.  Id. at 157.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service connected.  It was also found 
that, regardless of when the criteria of 38 C.F.R. § 3.385 
are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.  Id. 
at 159.

A review of the Veteran's service treatment records reveals 
that there is no reference to bilateral hearing loss or 
tinnitus during his period of active service. The separation 
report of medical examination dated in January 1970 shows 
that whispered voice tests revealed hearing acuity of 15/15, 
bilaterally.  However, the Board notes that the whispered 
voice test is not a valid assessment of hearing at the time 
of discharge as required under 38 C.F.R. § 3.385.

A VA audiology progress report dated in October 2005 shows 
that the Veteran described that he had bilateral tinnitus and 
hearing loss for years.  He indicated that he had worked in a 
paper mill for nine years; had been in the Navy near gun 
turrets for one year; and had been exposed to rocket fire in 
Vietnam for one year.  The Veteran reported a gradual onset 
of hearing loss in both ears.  He also reported that his 
tinnitus was a constant, high-pitched, ringing sound, that 
had been present since Vietnam.  He added that he had been 
exposed to significantly damaging levels of noise from small 
arms fire, explosives, and mortars.  The examiner diagnosed a 
normal to mild sensorineural hearing loss, bilaterally.  An 
associated and apparently contemporaneous audiogram shows 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
25
35
LEFT
15
25
20
20
20

Word recognition scores were 96 percent in the right ear and 
92 percent in the left ear.  While the audiogram findings do 
not show that the Veteran has a hearing loss disability for 
VA purposes within the meaning of 38 C.F.R. § 3.385, the 
speech recognition scores suggests a hearing loss disability 
in the right ear.  However, an opinion as to the etiology of 
the hearing loss or tinnitus was not provided by the 
examiner.

A VA audio examination report dated in July 2006 shows that 
the Veteran's claims file was reviewed by the examiner.  The 
Veteran reported bilateral hearing loss which began during 
his period of active service, and which had continued to 
deteriorate over the years since service.  He described 
inservice noise exposure as an ammunitions loader to large 
guns aboard ship and in Vietnam from rocket and mortar 
explosions.  He denied civilian occupational or recreational 
noise exposure, and reported that his high-pitched ringing 
tinnitus had been present for years, though the date and 
circumstance of onset were unknown.

Audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
30
LEFT
15
25
25
20
25

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  The examiner indicated that there was 
normal to mild sensorineural hearing loss.  The examiner also 
diagnosed hearing within normal limits for VA purposes, 
bilaterally.  The examiner also opined that based on the fact 
that service treatment records were silent for tinnitus; the 
Veteran could not recall when it began; the medical 
literature (Tinnitus Handbook, 2000) allowing that tinnitus 
has been associated with hazardous levels of noise exposure, 
the Veteran's present tinnitus was less likely as not the 
result of acoustic trauma incurred during service.

As to the issue of service connection for bilateral hearing 
loss, as noted above, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing loss disability for VA 
purposes.  That regulation prohibits a finding of hearing 
loss disability where threshold hearing levels at 500, 1000, 
2000, 3000, and 4000 Hertz are all less than 40 decibels and 
at least three of those threshold levels are 25 decibels or 
less.  Hensley, 5 Vet. App. at 160.

In order for the Veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  While there is 
evidence of some exposure to acoustic trauma during service, 
neither the service treatment records nor the post-service 
medical records reveal audiometric testing which demonstrate 
the pertinent level of hearing loss required by regulation to 
constitute a disability. 

The Board recognizes that the audiogram associated with the 
October 2005 VA progress report showed that the Veteran had 
word recognition scores were 96 percent in the right ear and 
92 percent in the left ear, which would suggest a hearing 
loss disability in the left ear.  However, the  July 2006 VA 
examination report clearly shows that speech recognition 
testing under the Maryland CNC test was 96 percent, 
bilaterally.  As such, it is the Board's judgment that the 
Veteran does not currently meet the criteria for a hearing 
loss disability under 38 C.F.R. § 3.385 in either.

Accordingly, although the Veteran has been diagnosed with 
normal to mild sensorineural hearing loss, the bilateral 
hearing loss has not manifested to a degree that meets the 
definition of hearing loss disability according to the 
regulatory criteria set forth in 38 C.F.R. § 3.385.  The 
medical evidence of record does not show that any audiometric 
examination revealed a threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz of 40 
decibels, thresholds for at least three frequencies at 26 
decibels or greater or greater, nor any speech recognition 
scores less than 94 percent.  The Court has held that 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim.  See Brammer, 
3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

In view of the inservice findings of bilateral hearing that 
was within normal limits and the lengthy period following 
service without treatment, there is no evidence of continuity 
of symptomatology, and this weighs against the Veteran's 
claim.  The Board recognizes the Veteran's contentions that 
he has had continuous bilateral hearing loss since active 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of a bilateral hearing loss disability) and post-
service treatment records (showing no complaints, symptoms, 
findings or diagnoses associated with bilateral hearing loss 
until 2005, and no competent medical evidence showing a 
current bilateral hearing loss disability) outweigh the 
Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Board is sympathetic to the Veteran's claim, and he is 
certainly competent to describe that which he experienced in 
service, any contentions by the Veteran that he has a current 
bilateral hearing loss disability that is related to noise 
exposure experienced during active service are not competent.  
There is no indication that the possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for bilateral hearing loss.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.

As to the issue of service connection for tinnitus, while the 
Veteran's service treatment records are silent as to a 
diagnosis of tinnitus, in light of the Veteran's recognized 
combat service, his credible account of having tinnitus since 
being exposed to combat-related acoustic trauma, the current 
diagnosis of tinnitus, and resolving doubt in the Veteran's 
favor, the Board finds that the tinnitus had its onset as a 
result of his period of active service.

In reaching these determinations, the Board notes that the 
October 2005 audiology consult shows that the Veteran 
reported that he had experienced tinnitus since Vietnam.  
While the subsequent July 2006 VA examiner opined that the 
tinnitus was less likely as not the result of acoustic 
trauma, the opinion was based, in part, on the assumption 
that the Veteran could not recall when the tinnitus began.  
The Board finds that the examiner's conclusion is not 
probative as it relied primarily on a fact that was 
inconsistent with the October 2005 findings and the 
consistent lay report of the Veteran of having ringing in his 
ears since service.  See Dalton.  As a combat Veteran, his 
lay evidence of inservice incurrence is accepted as 
sufficient proof of service connection, since his assertions 
are consistent with the circumstances, conditions, and 
hardships of such service.

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
with the resolution of all reasonable doubt in the Veteran' 
favor, the Board finds that the Veteran has satisfied his 
burden of showing that he suffers from a chronic tinnitus 
disability as a result of an in-service injury during 
service.  See Dalton, 21 Vet. App. at 36-37; Libertine, 9 
Vet. App. at 523-24.

Hypertension

The Veteran contends that he currently has hypertension that 
is etiologically related to and aggravated by his service-
connected PTSD.

The Veteran's service treatment records are negative of any 
symptoms associated with hypertension.  His enlistment report 
of medical examination dated in March 1966 shows that 
clinical evaluation of the heart and vascular system was 
normal. Blood pressure was read to be 120/68.  In the 
associated report of medical history, the Veteran indicated 
that he had never had high or low blood pressure.

Similarly, the Veteran's separation report of medical 
examination dated in January 1970 shows that clinical 
evaluation of the heart and vascular system was normal. Blood 
pressure was read to be 124/82.


Subsequent to service, private hospital treatment records 
from the Southeast Alabama Medical Center dated from July 
2004 to August 2004 show that the Veteran was treated for a 
an acute myocardial infarction.  The past medical history  
includes hypertension.

VA outpatient treatment records dated from October 2004 to 
July 2006 show that the Veteran was taking medication for 
hypertension.  The hypertension was said to be in good 
control.

A VA examination report dated in July 2006 shows that the 
Veteran reported a history of high blood pressure.  It was 
indicated that he was first diagnosed with high blood 
pressure in 1999.  He described that he had been under a lot 
of stress at the time.  He appeared to be well controlled on 
medication.  The diagnosis, in pertinent part, was 
hypertension.  The examiner reiterated that the Veteran 
asserted his hypertension was due to and approximately the 
result of his PTSD.  The examiner concluded that hypertension 
was difficult to predict, however, and that it was at least 
as likely as not caused by or the result of the PTSD.

The Veteran is currently service-connected for PTSD.  He has 
been diagnosed as having hypertension.  The VA examiner in 
July 2006 concluded that it was at least as likely as not 
caused by or the result of the PTSD.

Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists, 
and that the current disability was aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2009); 
Allen, 7 Vet. App. at 439.  The competent medical evidence of 
record does establish the likelihood that the hypertension 
was cause by or the result of the service-connected PTSD.

The Board finds that the evidence supports the claim for 
service connection for a hypertension because the medical 
evidence establishes a link between the service-connected 
PTSD and the Veteran's current hypertension.  There is no 
medical evidence of record to refute this opinion.

Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, because the medical opinion evidence 
addressing secondary service connection supports the 
Veteran's claim, service connection is warranted. In this 
regard, the Board points out that Courts have cautioned VA 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted, and indicated that it 
would not be permissible to undertake further development if 
the purpose was to obtain evidence against a Veteran's claim.  
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The Board notes that during the pendency of this appeal, 
there was an amendment to the provisions of 38 C.F.R. § 
3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006). The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice prior to the 
amendment.  Given these substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the Veteran.

Accordingly, resolving any doubt in the Veteran's favor, the 
evidence supports the claim for service connection for 
hypertension on a secondary basis.



							[Continued on Next Page]
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for hypertension is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


